Title: To George Washington from Lieutenant Richard Dorsey, 15 April 1778
From: Dorsey, Richard
To: Washington, George


15 April 1778. Explains that “Notwithstanding the Resolution many of the Lieutts, of Colo. Moylan’s Regiment of Horse, had form’d as signify’d by our Letter to your Excellency some Time last Summer, to resign at the Conclusion of the Campaign,” he had “design’d to have continu’d one or two Campaigns more at least—expecting to have been supply’d with Sums of Money sufficient for my Support whilst in the Army—it may be needless to inform your Excellency how inadiquate the Pay of most of the inferior Officers is to their necessary Expences.” However, since returning home he has found that “by continuing in the Army, I shall not only sacrafise my small Estate, but involve my self in Debt, from which I shall not have the least probability of extricating myself.”
